Citation Nr: 0924956	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-23 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred from October 25, 2007 to October 31, 2007 
at University Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center in Cincinnati, Ohio 
(RO).


FINDINGS OF FACT

1.  The Veteran received medical treatment for dog bite 
wounds from October 25, 2007 to October 31, 2007 at 
University Hospital.

2.  At the time of his treatment, the Veteran was service-
connected for residuals of a fractured left tibia.

3.  The evidence does not show that the treatment provided 
was in any way related to or associated with the Veteran's 
service-connected residuals of a fractured left tibia.

4.  VA payment or reimbursement of the costs of the care from 
October 25, 2007 to October 31, 2007, was not pre-authorized.

5.  At the time of his treatment, the Veteran was a Medicare 
recipient.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of private medical expenses incurred from October 25, 2007 to 
October 31, 2007 at University Hospital have not been met.  
38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.52, 17.54, 17.120, 17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time that he or she files a 
claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008), 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  There is no indication in these 
provisions, however, that Congress intended to revise the 
unique, specific claim provisions of 38 U.S.C. Chapter 17.  
See 38 C.F.R. §§ 17.123-17.132; Barger v. Principi, 16 Vet. 
App. 132 (2002).

Nevertheless, the Board notes that the RO has explained to 
the Veteran the basis for the finding that the medical 
expenses incurred at University Hospital from October 25, 
2007 through October 31, 2007, were not covered by VA.  
Letter dated in May 2008 notified the Veteran of his and VA's 
obligations with regard to obtaining evidence and the Veteran 
has been afforded the opportunity to present information and 
evidence in support of the claim.  He was offered the 
opportunity to testify before the Board, but declined that 
offer.  To the extent the VCAA is for application, the Board 
finds that these actions satisfy any duties to notify and 
assist owed the Veteran in the development of this claim.

In sum, the record reflects that the facts pertinent to the 
claim on appeal have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703; 38 C.F.R. § 
17.52.  However, the Veteran in this case is not alleging 
that VA contracted with University Hospital or any other 
private treatment providers for the medical treatment at 
issue herein.

In adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the Veteran received in a private facility.  See 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that emergency medical care received from a non-VA hospital 
requires authorization pursuant to 38 C.F.R. § 17.54.  The 
Veteran in Smith argued that his non-VA care was authorized 
because his VA treating physician had informed him that 
arrangements were made for him to be treated at a non-VA 
medical facility.  The Court, in rejecting that contention, 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization of payment 
contemplated in the VA regulation.  

In this case, there is no evidence that the Veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred from October 25, 2007 to October 31, 
2007 at University Hospital.  The Veteran has never asserted 
that such authorization was given, and there is no evidence 
of record suggesting that any such authorization was given.  
Similar to the Smith case, specific formalities which must be 
followed under 38 C.F.R. § 17.54 were not complied with, as a 
result of which proper authorization from VA was not 
obtained.  

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, there is no evidence that the Veteran obtained proper 
authorization for payment of the private medical expenses 
incurred from October 25, 2007 to October 31, 2007 at 
University Hospital from a VA employee with appropriate 
authority, namely the VAMC director or a VA clinic director.  
Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received from October 25, 
2007 through October 31, 2007, was not obtained pursuant to 
38 C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

The Court has stated that a:

second avenue for potential relief for a 
veteran entitled to VA care forced to 
obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the 
Secretary "may, under such regulations 
as the Secretary shall prescribe, 
reimburse . . . for the reasonable value 
of such care or services . . . for which 
such veterans have made payment."

Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a).

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse Veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non-
VA facility if: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a Veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability, for any disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability, or for any illness, injury, or dental condition 
in the case of a Veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
Veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a)(1)-(3).  All three statutory requirements must be met 
before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998).

The Veteran contends that the treatment at issue herein was 
rendered in a medical emergency.  Specifically, the medical 
records indicate that the Veteran was treated for dog bite 
wounds to the upper extremities.  In his Form 9, the Veteran 
indicated that he requested to be taken to the VA hospital 
but was told that due to his injury, he had to go to the 
nearest hospital.  He further stated that when he was being 
transferred he again requested the VA hospital.  In support 
of his claim, the Veteran submitted a February 2008 private 
medical statement, which indicates that the Veteran's 
injuries needed care that was beyond the scope of service 
available at the VA hospital and that the transfer to 
University Hospital was both appropriate and necessary.  

For purposes of this decision, service connection was in 
effect for residuals of a fractured left tibia.  

After reviewing the evidence of record, the Board finds that 
the Veteran's claim fails to meet the requirements for 
reimbursement under 38 U.S.C.A. § 1728.  Specifically, the 
Board finds that care and services provided to the Veteran 
following his admission into University Hospital were not for 
a service-connected disability or for a nonservice-connected 
disability associated with and held to be aggravating a 
service-connected disability.  A statement in the file from a 
VA physician, Dr. A.M., notes his opinion that the treatment 
was not for the Veteran's service-connected disability, or 
for a condition that was adjunct to the Veteran's service-
connected disability.

Moreover, the Veteran is not shown to have a total disability 
permanent in nature from a service-connected disability, or 
for any illness, injury, or dental condition in the case of a 
Veteran who is a participant in a vocational rehabilitation 
program and is medically determined to have been in need of 
care or treatment to make possible such Veteran's entrance 
into a course of training, or prevent interruption of a 
course of training, or hasten the return to a course of 
training which was interrupted because of such illness, 
injury, or dental condition.  Accordingly, there is no basis 
to establish entitlement to reimbursement under 38 U.S.C.A. § 
1728.  See also 38 C.F.R. § 17.120.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  To be eligible for reimbursement under this 
authority a veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2008).

The above-noted criteria are conjunctive, not disjunctive; 
thus all criteria must be met.  See Melson v. Derwinski, 1 
Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

In addition, a Veteran is required to file a claim within 90 
days of the latest of the following: (1) July 19, 2001; (2) 
the date that the Veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2008).
 
The statute found at 38 U.S.C.A. § 1725 was amended, 
effective October 10, 2008. Veterans Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § __, 122 Stat. 4145, __ 
(2008).  However, because the Veteran's claim was filed prior 
to the effective date of the amendments, the amended version 
of the statute does not apply in this case.

Under 38 C.F.R. § 17.1002(g), the term "health-plan contract" 
includes an insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health services for 
individuals are provided or the expense of such services are 
paid.  It also includes, but is not limited to, an insurance 
program described in section 1811 of the Social Security Act 
(42 U.S.C. 1395c), which refers to the Medicare program 
administered by the Social Security Administration, certain 
State plans for medical assistance, and workers' compensation 
laws or plans.  See 38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 
17.1001.

In this case, the evidence of record reveals that the Veteran 
has coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment he received in October 2007.  Specifically, the 
evidence of record shows that the Veteran has Medicare 
coverage, and that Medicare has paid for a portion of the 
service rendered.

VA is not authorized to pay or reimburse unauthorized medical 
expenses where a health-plan contract covers the cost of 
medical expenses either in whole or in part. The Board is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Because the Veteran does 
not meet one of the criteria for payment or reimbursement 
under Section 1725 (i.e. lack of other insurance coverage 
under 38 C.F.R. § 17.1002(g)), all of which must be met to 
warrant reimbursement, it is not necessary to analyze whether 
the claim meets the additional Section 1725 requirements.  
See 38 C.F.R. § 17.1002.

The Board sympathizes with the Veteran's request for 
reimbursement or payment of the expenses incurred.  However, 
given that the private treatment received in October 2007 was 
not pre-authorized; that the Veteran is not eligible for 
reimbursement under Section 1728; and that VA regulations do 
not allow for payment or reimbursement of private medical 
expenses under Section 1725 when a Veteran has other health 
coverage, such as Medicare, that can provide at least partial 
payment or reimbursement, the Board must deny the Veteran's 
appeal.  The Board is without authority to grant benefits 
simply because it might perceive the result to be equitable.  
38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 
(1994).  The Board further observes that no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office 
of Personnel Management v. Richmond, 496 U.S. 414 (1990).  
The claim for payment or reimbursement lacks legal merit, and 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Payment or reimbursement of private medical expenses incurred 
from October 25, 2007 to October 31, 2007 at University 
Hospital is denied.



____________________________________________
M. CARSTEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


